DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,421,856. Although the claims at issue are not identical, they are not patentably distinct from each other as set forth below.
Instant Application
US. Patent No. 11,421,856
Claim 1 states,
A light emitting module comprising: at least one first light source; a light guide member comprising a demarcating groove configured to demarcate at least one first light emitting region, and at least one first light source arrangement part provided in the at least one first light emitting region and accommodating a corresponding one of the at least one first light source; a wavelength converting member covering an upper surface of the light guide member; and at least one light adjusting member located in a region directly above a corresponding one of the at least one first light source, wherein the at least one light adjusting member is configured to reflect a portion of light emitted from the corresponding one of the at least one first light source and to transmit another portion of the light emitted from the corresponding one of the at least one first light source, and wherein the wavelength converting member is located on or above an upper surface of the at least one light adjusting member.
Claim 1 states,
A light emitting module comprising: at least one first light source; a light guide member comprising a demarcating groove configured to demarcate at least one first light emitting region, and at least one first light source arrangement part provided in the at least one first light emitting region and accommodating a corresponding one of the at least one first light source; a light-reflecting member disposed in the demarcating groove; a wavelength converting member covering an upper surface of the light guide member; and at least one light adjusting member containing a light diffusing material and located in a region directly above a corresponding one of the at least one first light source and spaced apart from the corresponding one of the at least one first light source, wherein the at least one light adjusting member is configured to reflect a portion of light emitted from the corresponding one of the at least one first light source and to transmit another portion of the light emitted from the corresponding one of the at least one first light source, and wherein the wavelength converting member is located on or above an upper surface of the at least one light adjusting member. 
Claim 2 states,
wherein the demarcating groove surrounds the at least one first light source arrangement part.
Claim 2 states,
wherein the demarcating groove surrounds the at least one first light source arrangement part.
Claim 3 states,
further comprising at least one second light source, wherein the light guide member further comprises at least one second light source arrangement part located in at least one second light emitting region adjacent to the at least one first light emitting region in a top plan view and accommodating a corresponding one of the at least one second light source, and the demarcating groove is located between the at least one first light source arrangement part and the at least one second light source arrangement part.
Claim 3 states,
further comprising at least one second light source, wherein the light guide member further comprises at least one second light source arrangement part located in at least one second light emitting region adjacent to the at least one first light emitting region in a top plan view and accommodating a corresponding one of the at least one second light source, and the demarcating groove is located between the at least one first light source arrangement part and the at least one second light source arrangement part.
Claim 4 states,
wherein an air layer is included between the upper surface of the light guide member and the wavelength converting member.
Claim 5 states,
wherein an air layer is included between the upper surface of the light guide member and the wavelength converting member.
Claim 5 states,
wherein the demarcating groove opens at least to the upper surface of the light guide member.
Claim 6 states,
wherein the demarcating groove opens at least to the upper surface of the light guide member.
Claim 6 states,
wherein the demarcating groove is a recess formed in the upper surface of the light guide member.

Claim 7 states,
wherein the demarcating groove is a recess formed in the upper surface of the light guide member.
Claim 7 states,
wherein the demarcating groove penetrates the light guide member in a thickness direction of the light guide member.
Claim 8 states,
wherein the demarcating groove penetrates the light guide member in a thickness direction of the light guide member.
Claim 8 states,
wherein the upper surface of the light guide member includes protruding portions along the demarcating groove.
Claim 9 states,
wherein the upper surface of the light guide member includes protruding portions along the demarcating groove.
Claim 9 states,
further comprising a light-reflecting member disposed in the demarcating groove.
Claim 1 states,
a light-reflecting member disposed in the demarcating groove
Claim 10 states,
wherein the light-reflecting member is in contact with the wavelength converting member.
Claim 10 states,
wherein the light-reflecting member is in contact with the wavelength converting member.
Claim 11 states,
wherein the demarcating groove is a recess formed in a lower surface of the light guide member.
Claim 11 states,
wherein the demarcating groove is a recess formed in a lower surface of the light guide member.
Claim 12 states,
wherein the wavelength converting member is in contact with the at least one light adjusting member.
Claim 12 states,
wherein the wavelength converting member is in contact with the at least one light adjusting member.
Claim 13 states,
wherein the at least one first light source comprises a light emitting element, and a light-shielding layer located directly above the light emitting element.
Claim 13 states,
wherein the at least one first light source comprises a light emitting element, and a light-shielding layer located directly above the light emitting element.
Claim 14 states,
wherein the at least one first light source further comprises a light-transmissive layer located between the light emitting element and the light-shielding layer.
Claim 14 states,
wherein the at least one first light source further comprises a light-transmissive layer located between the light emitting element and the light-shielding layer.
Claim 15 states,
wherein the at least one first light source arrangement part is a through hole penetrating the light guide member in a thickness direction of the light guide member.
Claim 15 states,
wherein the at least one first light source arrangement part is a through hole penetrating the light guide member in a thickness direction of the light guide member.
Claim 16 states,
wherein the at least one first light source arrangement part is a recess formed in a lower surface of the light guide member.
Claim 16 states,
wherein the at least one first light source arrangement part is a recess formed in a lower surface of the light guide member.
Claim 17 states,
further comprising: a light- transmissive member disposed in each of the at least one first light source arrangement part.
Claim 17 states,
further comprising: a light-transmissive member disposed in each of the at least one first light source arrangement part.
Claim 18 states,
wherein the at least one first light source is configured to emit light having a peak wavelength in a range of 400 nm to 530 nm.
Claim 18 states,
wherein the at least one first light source is configured to emit light having a peak wavelength in a range of 400 nm to 530 nm.
Claim 20 states,
A surface light source comprising: the light emitting module; and a wiring substrate; wherein the light guide member is disposed on the wiring substrate, and the at least one first light source is mounted on the wiring substrate.
Claim 19 states, 
A surface light source comprising: the light emitting module; and a wiring substrate; wherein the light guide member is disposed on the wiring substrate, and the at least one first light source is mounted on the wiring substrate.
Claim 21 states,
A surface light source comprising: the light source module; and a wiring substrate; wherein the light guide member is disposed on the wiring substrate, and the at least one first light source and the at least one second light source are mounted on the wiring substrate.
Claim 4 states,
A surface light source comprising: the light source module; and a wiring substrate; wherein the light guide member is disposed on the wiring substrate, and the at least one first light source and the at least one second light source are mounted on the wiring substrate.


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 19, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 19, and specifically comprising the limitation of a light- reflecting sheet located below the light guide member, the light-reflecting sheet including a through-hole at a location overlapping with the at least one first light source in a top view.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879